DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed June 29, 2022. Claims 1, 11 and 20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7-9, 11, 12, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol (US Pub No. 2021/0114514 A1) in view of Lee et al. (Lee; US Pub No. 2020/0275244 A1).
As per claim 1, Karol teaches a method of adjusting a lead time of external audible signals of a vehicle, comprising:
detecting, by a first set of sensors, one or more factors of one or more road users adjacent to the vehicle (paragraph [0010], lines 4-5; paragraph [0011]);
detecting, by a second set of sensors, one or more conditions of the vehicle (paragraph [0036], lines 19-20);
determining, using processing circuitry, a perception time of the one or more road users for a state change of the vehicle based on the one or more factors and the one or more conditions (paragraph [0010], lines 18-22: vehicle detecting distance of vehicle to object; paragraph [0017]: object speed, direction, movement; paragraph [0058], lines 1-6: object reaction within a threshold time period); 
… the external audible signals (paragraph [0065], lines 1-10).
Karol does not expressly teach determining, using processing circuitry, the lead time of the… signals based at least in part on the perception time; and
adjusting the lead time of the… signals in accordance with the determined lead time.
Lee teaches determining, using processing circuitry, the lead time of the… signals based at least in part on the perception time (Fig. 9; paragraph [0150]); and
adjusting the lead time of the… signals in accordance with the determined lead time (paragraph [0150]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transmission timing adjustment as taught by Lee, since Lee states in paragraph [0150] that such a modification would result in ensuring the transmission reached a selected vehicle at a desired time.
As per claim 2, Karol in view of Lee further teaches the method of claim 1, wherein the one or more factors include one or more physical and emotional conditions of the one or more road users, or a fixation time of the one or more road users (Karol, paragraph [0038]: object is distracted).
As per claim 5, Karol in view of Lee further teaches the method of claim 2, wherein the one or more physical and emotional conditions include age, size, facial expression, or gestures of the one or more road users (Karol, paragraph [0013], lines 1-4: age).
As per claim 7, Karol in view of Lee further teaches the method of claim 1, wherein the first set of sensors and the second set of sensors include one or more camera modules, Lidar, radars (Karol, paragraph [0011], lines 3-4), or ultrasonic sensors (Karol, paragraph [0033], line 13).
As per claim 8, Karol in view of Lee further teaches the method of claim 1, wherein the state change includes acceleration (Karol, paragraph [0135], line 15), deceleration (Karol, paragraph [0016], lines 16-17), yielding (Karol, paragraph [0016], lines 16-17), and stopping (Karol, paragraph [0105], line 4: braking).
As per claim 9, Karol in view of Lee further teaches the method of claim 1, wherein the one or more road users include pedestrians and cyclists (Karol, paragraph [0010], lines 7-8).
As per claim 11, (see rejection of claim 1 above) a system for adjusting a lead time of external audible signals of a vehicle, comprising:
a database server including processing circuitry configured to:
detect, by a first set of sensors, one or more factors of one or more road users adjacent to the vehicle;
detect, by a second set of sensors, one or more behaviors of the vehicle;
determine, using processing circuitry, a perception time of the one or more road users for a state change of the vehicle based on the one or more factors and the one or more behaviors; 
determine, using processing circuitry, the lead time of the external audible signals based at least in part on the perception time; and
adjust the lead time of the external audible signals in accordance with the determined lead time.
As per claim 12, (see rejection of claim 2 above) the system of claim 11, wherein the one or more factors include one or more physical and emotional conditions of the one or more road users, or a fixation time of the one or more road users.
As per claim 15, (see rejection of claim 5 above) the system of claim 12, wherein the one or more physical and emotional conditions include age, size, facial expression, or gestures of the one or more road users.
As per claim 17, (see rejection of claim 7 above) the system of claim 11, wherein the first set of sensors and the second set of sensors include one or more camera modules, Lidar, radars, or ultrasonic sensors.
As per claim 18, (see rejection of claim 8 above) the system of claim 11, wherein the state change includes acceleration, deceleration, yielding, and stopping.
As per claim 20, (see rejection of claim 1 above) a non-transitory computer readable storage medium having instructions stored thereon that when executed by processing circuitry causes the processing circuitry to perform a method, the method comprising:
detecting, by a first set of sensors, one or more factors of one or more road users adjacent to the vehicle;
detecting, by a second set of sensors, one or more behaviors of the vehicle;
determining, using processing circuitry, a perception time of the one or more road users for a state change of the vehicle based on the one or more factors and the one or more behaviors; 
determining, using processing circuitry, the lead time of the external audible signals based at least in part on the perception time; and
adjusting the lead time of the external audible signals in accordance with the determined lead time.

Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol in view of Lee as applied above, and further in view of Jiao et al. (Jiao; US Pub No. 2021/0027410 A1).
As per claim 3, Karol in view of Lee teaches the method of claim 2… which the one or more road users look at the vehicle (Karol, paragraph [0013], lines 19-21).
Karol in view of Lee does not expressly teach wherein the fixation time of the one or more road users includes an amount of time.
Jiao teaches wherein the fixation time of the one or more road users includes an amount of time (paragraph [0025], lines 9-14: amount of time pedestrian is looking in a direction).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the time determination as taught by Jiao, since Jiao states in paragraph [0025] that such a modification would result in making a determination about a pedestrian’s intentions.
As per claim 4, Karol in view of Lee, and further in view of Jiao, further teaches the method of claim 3, wherein the perception time is a visual perception time, the visual perception time decreasing as the fixation time increasing (Jiao, paragraph [0025], lines 9-14: amount of time pedestrian is looking in a direction; paragraph [0051], line 24: vehicle will soon be in view, therefore as the vehicle begins to come into view the pedestrian will being to view the vehicle for a longer amount of time).
As per claim 13, (see rejection of claim 3) the system of claim 12, wherein the fixation time of the one or more road users includes an amount of time which the one or more road users look at the vehicle.
As per claim 14, (see rejection of claim 4 above) the system of claim 13, wherein the perception time is a visual perception time, the visual perception time decreasing as the fixation time increasing.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol in view of Lee as applied above, and further in view of Strickland et al. (Strickland; US Pub No. 2015/0035685 A1).
As per claim 6, Karol in view of Lee teaches the method of claim 1, wherein the one or more conditions include a speed of the vehicle (Karol, paragraph [0014], lines 5-8).
Karol does not expressly teach and a size of the vehicle.
Strickland teaches and a size of the vehicle (paragraph [0005], lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vehicle size data as taught by Strickland, since Strickland states in paragraph [0005] that the use of such data is well known in the art.
As per claim 16, (see rejection of claim 6 above) the system of claim 11, wherein the one or more conditions include a speed of the vehicle and a size of the vehicle.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol in view of Lee as applied above, and further in view of Zollner (US Pub No. 2017/0222612 A1).
As per claim 10, Karol in view of Lee teaches the method of claim 1.
Karol in view of Lee does not expressly teach wherein the external audible signals include a first signal for acceleration, a second signal for deceleration, a third signal for stopping, and a fourth signal for yielding.
Zollner teaches wherein the external audible signals include a first signal for acceleration, a second signal for deceleration, a third signal for stopping, and a fourth signal for yielding (paragraph [0047]: external sound is generated based on speed, longitudinal acceleration and/or gear information).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sound synthesis as taught by Zollner, since Zollner states in paragraph [0047] that such a modification would result in adapting an audio alert to a detected collision hazard type.
As per claim 19, (see rejection of claim 10 above) the system of claim 11, wherein the external audible signals include a first signal for acceleration, a second signal for deceleration, a third signal for stopping, and a fourth signal for yielding.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684